Citation Nr: 0015873
Decision Date: 06/15/00	Archive Date: 09/08/00

DOCKET NO. 99-22 061A              DATE JUN 15, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Denver, Colorado

THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Entitlement to service connection for a left knee disorder.

3. Entitlement to service connection for a right ankle disorder.

4. Entitlement to a compensable evaluation for service-connected
residuals of a fracture of the right wrist.

5. Entitlement to an evaluation in excess of 60 percent for
service-connected hypertensive heart disease, to include
consideration of entitlement to independent disability ratings for
hypertension and hypertensive heart disease.

6. Entitlement to an effective date prior to October 30, 1998, for
the grant of service connection for hypertension, now characterized
as hypertensive heart disease.

7. Entitlement to an effective date prior to October 30, 1998, for
the grant of service connection for the residuals of a fracture of
the right wrist.

REPRESENTATION 

Appellant represented by: Colorado Department of Social Services 

ATTORNEY FOR THE BOARD 

J. M. Daley, Counsel

INTRODUCTION

The veteran had active service from March 1978 to May 1992.

These matters are before the Board of Veterans' Appeals (Board) on
appeal from the Denver, Colorado, Department of Veterans Affairs
(VA) Regional Office (RO).

The claims file reflects the Board's grant of the veteran's motion
to have his case advanced on the docket. The veteran had previously
indicated his desire for a hearing, while his representative in
Congress reported that the veteran no longer wanted a hearing. The
Board therefore obtained clarification as to the veteran's desire
for a hearing. In June 2000, the veteran advised VA of his desire
to continue his appeal before the Board without a hearing. See 38
C.F.R.  20.702(e), 20.704(e) (1999).

2 -

FINDINGS OF FACT

1. There is no competent evidence of record relating a currently
diagnosed right knee disorder to the veteran's period of service.

2. There is no competent evidence of record relating a currently
diagnosed left knee disorder to the veteran's period of service.

3. There is no competent evidence of record relating a currently
diagnosed right ankle disorder to the veteran's period of service.

4. The competent evidence of record reflects that right wrist
motion is limited in all planes, and that there is pain on such
movement residual to a fracture right wrist fracture.

5. Hypertensive heart disease is manifested by symptoms to include
uncontrollable hypertension, shortness of breath and fatigue, and
prevents the veteran from more than sedentary employment; the
rating criteria in effect prior to January 12, 1998 is more
favorable to the veteran.

6. The RO first received a claim for VA compensation benefits from
the veteran October 30, 1998, more than one year after service
discharge.

7'. The RO granted service connection for hypertension, now
characterized as hypertensive heart disease, and for residuals of
a fracture of the right wrist, effective October 30, 1998.

8. VA did not receive a claim for compensation benefits based on
hypertension/heart disease or residuals of a right wrist fracture
prior to October 30, 1998.

3 -

CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for a right knee
disorder is not well grounded. 38 U.S.C.A. 5107(a) (West 1991).

2. The claim of entitlement to service connection for a left knee
disorder is not well grounded. 38 U.S.C.A. 5107(a).

3. The claim of entitlement to service connection for a right ankle
disorder is not well grounded. 38 U.S.C.A. 5107(a).

4. The criteria for no more than a 10 percent evaluation for
service-connected residuals of a fracture of the right, major,
wrist have been met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R.
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (1999).

5. The criteria for a 100 percent for service-connected
hypertensive heart disease have been met; a separate disability
rating is not warranted for hypertension. 38 U.S.C.A. 1155, 5107;
38 C.F.R. 4.14, 4.104, Diagnostic Codes 7007, 7101 (1997, 1999).

6. The criteria for an effective date prior to October 30, 1998,
for the grant of service connection for hypertension have not been
met. 38 U.S.C.A. 5107, 5110 (West 1991); 38 C.F.R. 3.400 (1999).

7. The criteria for an effective date prior to October 30, 1998,
for the grant of service connection for the residuals of a fracture
of the right, major, wrist. 38 U.S.C.A. 5107, 5110; 38 C.F.R.
3.400.

4 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Pertinent Laws and Regulations

In order to establish service connection for a claimed disability
the facts must demonstrate that a disease or injury resulting in
current disability was incurred in the active military service or,
if pre-existing active service, was aggravated therein. 38 U.S.C.A.
1110, 1131 (West 1991); 38 C.F.R. 3.303 (1999).

Where a veteran served for at least 90 days during a period of war
or after December 31, 1946, and certain chronic diseases, such as
arthritis, become manifest to a degree of 10 percent within one
year from the date of termination of such service, such diseases
shall be presumed to have been incurred in service, even though
there is no evidence of such diseases during the period of service.
38 U.S.C.A. 1101, 1112, 1113 (West 1991); 38 C.F.R. 3.307, 3.309
(1999).

Where there is a chronic disease shown as such in service or within
the presumptive period under 38 C.F.R. 3.307 so as to permit a
finding of service connection, subsequent manifestations of the
same chronic disease at any later date, however remote, are service
connected, unless clearly attributable to intercurrent causes. 38
C.F.R. 3.303(b). To show chronic disease in service there is
required a combination of manifestations sufficient to identify the
disease entity, and sufficient observation to establish chronicity
at the time, as distinguished from merely isolated findings or a
diagnosis including the word "chronic." When the fact of chronicity
in service is not adequately supported, then a showing of
continuity after discharge is required to support the claim. 38
C.F.R. 3.303(b).

Service connection may also be granted for a disease diagnosed
after discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d).

5 - 

Well Groundedness

"[A] person who submits a claim for benefits under a law
administered by the Secretary shall have the burden of submitting
evidence sufficient to justify a belief by a fair and impartial
individual that the claim is well grounded." 38 U.S.C.A. 5107(a);
Carbino v. Gober, 10 Vet. App. 507 (1997); Anderson v. Brown, 9
Vet. App. 542, 545 (1996). A well-grounded claim is "a plausible
claim, one which is meritorious on its own or capable of
substantiation. Such a claim need not be conclusive but only
possible to satisfy the initial burden of [section 5107(a)]."
Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990). In Tirpak v.
Derwinski, 2 Vet. App. 609, 611 (1992), the United States Court of
Appeals for Veterans Claims (known as the United States Court of
Veterans Appeals prior to March 1, 1999) (hereinafter, "the Court")
held that a claim must be accompanied by supportive evidence and
that such evidence "must 'justify a belief by a fair and impartial
individual' that the claim is plausible."

For a claim to be well grounded, there must be (1) a medical
diagnosis of a current disability; (2) medical or, in certain
circumstances, lay evidence of in-service occurrence or aggravation
of a disease or injury; and (3) medical evidence of a nexus between
an in-service injury or disease and the current disability. See
Anderson, supra; Caluza v. Brown, 7 Vet. App. 498, 506 (1995),
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Generally, medical evidence is required to prove the existence of
a current disability and to fulfill the nexus requirement. Lay or
medical evidence, as appropriate, may be used to substantiate
service incurrence. See Layno v. Brown, 6 Vet. App. 465, 469
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Court has elaborated that the second and third Caluza elements
may also be satisfied under 38 C.F.R. 3.303(b) (1999), by the
submission of (a) evidence that a condition was "noted" during
service or during an applicable presumption period; (b) evidence
showing post-service continuity of symptomatology; and (c) medical
or, in certain circumstances, lay evidence of a nexus between the
present disability

6 - 

and the post-service symptomatology. Savage v. Gober, 10 Vet. App.
at 495-97. However, even under this regulation, medical evidence is
required to demonstrate a relationship between a present disability
and the continuity of symptomatology if the condition is not one
where a lay person's observations would be competent. See Niemiec
v. West, No. 96-920 (U.S. Vet. App. Dec. 1, 1999) (per curiam) (the
Court found the veteran's claim not well grounded where there was
no medical evidence of a chronic psychiatric disorder manifested in
service, and where there was no medical evidence linking a
diagnosed post-service psychiatric disorder to service); see also
Clyburn v. West, 12 Vet. App. 296, 302 (1999); Wade v. West, 11
Vet. App. 302 (1998); Boyer v. West, 11 Vet. App. 477 (1998), affd
on reh'g, 12 Vet. App. 142 (1999).

In any case, a claim for service-connection for a disability must
be accompanied by evidence that establishes that the claimant
currently has the claimed disability. Absent proof of a present
disability there can be no valid claim. See, e.g., Gilpin v. West,
155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). The
Court has repeatedly held that "[i]n the absence of competent
medical evidence of a current disability and a causal link to
service or evidence of chronicity or continuity of symptomatology,
a claim is not well grounded." Chelte v. Brown, 10 Vet. App. 268
(1997).

For the purposes of determining whether this claim is well
grounded, the Board must presume the truthfulness of the evidence,
"except when the evidentiary assertion is inherently incredible or
when the fact asserted is beyond the competence of the person
making the assertion." King v. Brown, 5 Vet. App. 19, 21 (1993).

The standard for establishing a well-grounded claim has been
described as very low. Hensley v. West, No. 99-7029 (Fed. Cir. May
12, 2000). If a claim, however, is not well grounded, the
application for service connection must fail, and there is no
further duty to assist the veteran in the development of his claim.

7 -

38 U.S.C.A. 5107; see Schroeder v. West, 12 Vet. App. 184 (1999);
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Factual Background

A service medical entry dated in August 1981 reflects that the
veteran sprained his right ankle; he was treated with an ice pack,
Ace bandage and heating pad. There are no further service entries
or notations pertinent to the right ankle. A service medical record
dated in March 1983 notes a three-year history of left knee pain.
Examination revealed no swelling, atrophy, laxity or limitation of
motion; the impression was retropatellar pain. An entry dated in
April 1983 indicates that the veteran complained of intermittent
left knee aching. The impression was persistent retropatellar pain.
Available service medical records contain no further entries or
notations pertinent to the left knee. Service records are negative
for complaints, diagnoses or findings pertinent to the right knee.
No service discharge examination. is of record.

The veteran presented for a VA examination in January 1999. He
complained of right knee pain beginning in service; he denied
specific right knee trauma. He reported morning right knee
stiffness and a frequent giving way of the knee. Examination
revealed tenderness on the medial aspect of the right knee and
patellar inhibition testing was positive. The examiner noted that
the veteran's range of right knee range of motion was decreased to
only 120 degrees, with pain. The impression was degenerative
disease; X-rays were interpreted as showing degenerative changes in
the right knee. The veteran also gave a history of an in- service
right ankle injury and stated that his ankle had been swollen since
1986. He reported that he had been in a cast for 12 weeks at the
time of the initial injury and complained of constant pain and
stiffness. Examination revealed tenderness at the lateral aspect of
the ankle, and also showed swelling. Dorsiflexion was decreased to
15 degrees with pain. Plantar flexion was decreased to 30 degrees,
without pain. The impression was degenerative disease, as shown by
X-ray. The veteran made no complaints pertinent to the left knee at
the time of examination in January 1999. Examination of that knee
revealed no swelling, tenderness, patellar inhibition or

- 8 - 

ligamentous abnormality and the range of motion was described as
normal. No pertinent diagnoses were shown.

No further medical evidence pertinent to the knees or the right
ankle is contained in the claims file.

Analysis

First, with respect to the left knee, the contemporary record
contains no competent evidence of diagnosed disability. Despite the
veteran's in-service complaints, and his statements as to left knee
problems beginning in service and continuing thereafter, he made no
pertinent complaints at the time of examination in January 1999 and
that examination shows no diagnosed left knee disability. Nor is
there other competent evidence of record showing a diagnosed left
knee disability. The veteran himself is not competent to diagnose
such a disability. See Espiritu v. Derwinski, 2 Vet. App. 492
(1992). As noted above, a claim for service-connection for a
disability must be accompanied by medical evidence which
establishes that the claimant currently has the claimed disability.
Absent proof of a present disability there can be no valid claim of
entitlement to service connection for a left knee disability. See,
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v.
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet.
App. 223, 225 (1992) ; Rabideau v. Derwinski, 2 Vet. App. 141, 144
(1992). Thus, that claim is denied.

Next, the Board acknowledges current diagnoses pertinent to the
right knee and right ankle: degenerative changes shown by X-ray.
However, there is no competent evidence of record relating such to
the veteran's period of service.

Service medical records are negative for complaints, findings or
diagnoses pertinent to the right knee and there is no competent
evidence of right knee arthritis within the initial post-service
year. See 38 C.F.R. 3.303, 3.307, 3.309. The Board acknowledges in-
service notations pertinent to the right ankle. Such are limited to
one entry noting a sprain, treated with heat, ice and an Ace
bandage. There is no

- 9 -

further service notation demonstrating any chronic right ankle
disability. 38 C.F.R. 3.303(a), (b). Certainly, there is no
competent evidence of right ankle arthritis within the initial
post-service year. See 38 C.F.R. 3.307, 3.309.

The veteran is competent to report symptoms such as right knee or
ankle pain, motion limitation, etc. However, he is not competent to
diagnosis an in-service right ankle or knee disability. With
respect to the veteran's assertion of problems continuing since
service, -the Court has held that continuity of symptomatology may
not be found if the medical evidence does not document the
continuing symptoms. See McManaway v. West, 13 Vet. App. 60 (1999).
In any case, the veteran is not competent to relate any continuing
right knee and/or ankle symptomatology to a current diagnosis. See
Savage, supra; see also Espiritu v. Derwinski, 2 Vet. App. 492
(1992). No competent medical professional has related currently
diagnosed right knee or ankle arthritis, or other identified
disability of the right knee and ankle, first shown many years
after discharge, to the veteran's period of service. .As, such,
there is no nexus evidence and the claims must be denied. See
Caluza, supra.

Because the veteran's claims for service connection are not well
grounded, VA is under no duty to further assist him in developing
facts pertinent to those claims. 38 U.S.C.A. 5107(a); 38 C.F.R.
3.159(a) (1999); Epps v. Gober, 126 F.3d 1454 (Fed. Cir. 1997); see
also Morton v. West, 12 Vet. App. 477 (July 14, 1999), req. for en
banc consideration by a judge denied, No. 96-1517 (U.S. Vet. App.
July 28, 1999) (per curiam) (holding that VA cannot assist a
claimant in developing a claim which is not well grounded). There
is thus no duty on the part of VA to afford the veteran an
examination. See Brewer v. West, 11 Vet. App. 228, 235 (1998).

Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed to
have constructive knowledge of certain documents which are
generated by VA agents or employees, including VA physicians. Id.
at 612-13. If those documents predate a Board decision on appeal,
are within VA's control, and could reasonably be expected to be
part of the record, then "such documents are, in contemplation of

- 10-

law, before the Secretary and the Board and should be included in
the record." Id. at 613. If such material could be determinative of
the claim, a remand for readjudication is in order. Dunn v. West,
11 Vet. App. 462, 466 (1998). In this case the veteran has reported
treatment at VA facilities in 1994 for the disabilities for which
he is claiming service connection. Such treatment records could not
be determinative of the veteran's claims. They could at most show
post-service treatment for the claimed disabilities, but could not
serve to show a nexus between the current disabilities and service.
In fact, the veteran has not asserted that these records could show
such a nexus.

The Court has held, however, that VA, in certain circumstances, may
be obligated to advise the claimant of evidence that is needed to
complete his application for benefits. 38 U.S.C.A. 5103 (West 1991
& Supp. 1999); see generally, Beausoleil v. Brown, 8 Vet. App. 459
(1996). This obligation depends upon the particular facts of the
case and the extent to which VA has advised the claimant of the
evidence necessary to be submitted in connection with his claim.
See Robinette v. Brown, 8 Vet. App. 69 (1995). The Court has also
held that the obligation exists only in the limited circumstances
where the appellant has referenced other known and existing
evidence. Epps v. Brown, 9 Vet. App. 341 (1996). In the instant
case, VA did provide the veteran with opportunity to submit or
identify medical evidence potentially probative of his claims.
However, the veteran has not identified any medical evidence that
has not been submitted or obtained, which will support well-
grounded claims.

Disability Evaluation

Pertinent Laws and Regulations

Disability evaluations are determined by the application of VA's
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4
(1999). The percentage ratings contained in the Schedule represent,
as far as can be practicably determined, the

- 11 -

average impairment in earning capacity resulting from diseases and
injuries incurred or aggravated during military service and the
residual conditions in civil occupations. 38 U.S.C.A. 1155; 38
C.F.R. 4.1 (1999). In determining the disability evaluation, the VA
has a duty to acknowledge and consider all regulations which are
potentially applicable based upon the assertions and issues raised
in the record and to explain the reasons and bases for its
conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
Governing regulations include 38 C.F.R. 4.1, 4.2 (1999), which
require the evaluation of the complete medical history of the
veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that
evidence to be considered in the appeal of an initial assignment of
a rating disability was not limited to that reflecting the then
current severity of the disorder. Cf Francisco v. Brown, 7 Vet.
App. 55, 58 (1994) (where entitlement to compensation has already
been established and an increase in the disability rating is at
issue, the present level of disability is of primary concern). In
Fenderson, the Court also discussed the concept of the "staging" of
ratings, finding that, in cases where an initially assigned
disability evaluation has been disagreed with, it was possible for
a veteran to be awarded separate percentage evaluations for
separate periods based on the facts found during the appeal period.
Fenderson at 126-28. In Meeks v West, 12 Vet. App. 352 (1999), the
Court reaffirmed the staged ratings principle of Fenderson and
specifically found that 38 U.S.C.A. 5110 and its implementing
regulations did not require that the final rating be effective the
date of the claim. Rather, the law must be taken at its plain
meaning and the plain meaning of the requirement that the effective
date be determined in accordance with facts found is that the
disability rating must change to reflect the severity of the
disability as shown by the facts from time to time.

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria for that rating.
Otherwise the lower rating will be assigned. 38 C.F.R. 4.7. All
benefit of the doubt will be resolved in the veteran's favor. 38
C.F.R. 4.3 (1999).

12 -

Initial Matters

In general, allegations of increased disability are sufficient to
establish well- grounded claims seeking increased ratings.
Proscelle v. Derwinski, 2 Vet. App. 629 (1992). When a veteran is
awarded service connection for a disability and subsequently
appeals the initial assignment of a rating for that disability, the
claim continues to be well grounded. Fenderson v. West, 12 Vet.
App. 119 (1999); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Once a claim is well grounded, VA has the duty to assist the
veteran in development to include obtaining relevant records and
conducting appropriate medical inquiry. See Peters v. Brown, 6 Vet.
App. 540, 542 (1994); see 38 U.S.C.A. 5107(a). In the instant case,
there is no indication that there are additional records, which
have not, been obtained and which would be pertinent to the present
claims. Moreover, the veteran has been afforded examinations and
opportunity to present evidence and argument in support of his
claims. Thus, no further development is required in order to comply
with VA's duty to assist mandated by 38 U.S.C.A. 5107(a).

Right Wrist

Specific Laws and Regulations

Handedness for the purpose of a dominant rating will be determined
by the evidence of record, or by testing on VA examination. Only
one hand shall be considered dominant. The injured hand, or the
most severely injured hand, of an ambidextrous individual will be
considered the dominant hand for rating purposes. 38 C.F.R. 4.69
(1999).

38 C.F.R. 4.71a, Diagnostic Code 5215 provides for assignment of a
maximum 10 percent evaluation where either major or minor wrist
motion is limited to either dorsiflexion of less than 15 degrees or
palmar flexion limited in line with the forearm.

- 13 -

Disability of the musculoskeletal system is the inability to
perform normal working movement with normal excursion, strength,
speed, coordination, and endurance, and that weakness is as
important as limitation of motion, and that a part which becomes
disabled on use must be regarded as seriously disabled. However, a
little-used part of the musculoskeletal system may be expected to
show evidence of disuse, through atrophy, for example. 38 C.F.R.
4.40. The provisions of 38 C.F.R. 4.45 and 4.59 contemplate inquiry
into whether there is crepitation, limitation of motion, weakness,
excess fatigability, incoordination, and impaired ability to
execute skilled movements smoothly, and pain on movement, swelling,
deformity, or atrophy of disuse. Instability of station,
disturbance of locomotion, and interference with sifting, standing,
and weight-bearing are also related considerations. It is the
intention of the rating schedule to recognize actually painful,
unstable, or mal-aligned joints, due to healed injury, as at least
minimally compensable. Id.

Analysis

The medical evidence in this case shows that the veteran is right-
handed; thus his right wrist is his major wrist.

At the time of VA examination in January 1999, there was evidence
of tenderness over the radial aspect of the wrist. The veteran
demonstrated decreased dorsiflexion to 45 degrees, and decreased
palmar flexion to 15 degrees. Normal dorsiflexion is to 70 degrees
and normal palmar flexion is to 80 degrees. See 38 C.F.R. 4.71a,
Plate I (1999). Also, the veteran demonstrated decreased ulnar and
radial deviation in the right wrist as compared to normal. Id. The
examiner also noted pain with motion. There was no swelling and the
examiner noted that the veteran demonstrated no fatigability or
incoordination and that repeat examination did not reveal any
change in the veteran's range of wrist motion or degree of pain. X-
rays showed a healed distal radial fracture, without evidence of
degenerative joint disease in the wrist.

- 14 -

The Board has considered the results of the January 1999
examination in conjunction with the veteran's complaints of wrist
pain, cramping, creaking and swelling with prolonged use. Although
the range of wrist motion demonstrated at the time of the January
1999 examination did not meet the criteria for a compensable
evaluation under Diagnostic Code 5215, the Board has taken into
consideration the fact that the veteran's palmar flexion is
significantly limited (from 80 degrees to 15 degrees), and that he
also demonstrates decreased ulnar and radial deviation and
decreased dorsiflexion. Moreover, the veteran's motion is
accomplished with pain and affects his major hand. As such, and
with resolution of any doubt in the veteran's favor, the Board
finds the veteran's right wrist impairment most nearly approximates
the criteria for a 10 percent evaluation based on motion limitation
under Diagnostic Code 5215. As such this is the maximum available
rating based on motion limitation.

A higher rating would require ankylosis. The veteran retains
significant motion in the right wrist, and cannot be said to have
ankylosis. A higher rating could not be provided on the basis of
functional impairment under 38 C.F.R. 4.40, 4.45 since those
regulations do not apply where the veteran is in receipt of the
highest rating based on limitation of motion and the next higher
rating requires ankylosis. Johnston v. Brown, 10 Vet. App. 80, 85
(1997).

Consideration has also been given to the potential application of
the various provisions of 38 C.F.R. Parts 3 and 4 (1999), whether
or not they were raised by the veteran, as required by Schafrath v.
Derwinski, 1 Vet. App. 589 (1991). However, the Board finds no
basis upon which to assign a higher disability evaluation.
Additionally, the Board does not find that consideration of an
extraschedular rating under the provisions of 38 C.F.R. 3.321(b)(1)
(1999) is in order. The evidence in this case fails to show that
the veteran's right wrist disability, in and of itself, now causes
or has in the past caused marked interference with his employment,
or that such has in the past or now requires frequent periods of
hospitalization rendering impractical the use of the regular
schedular standards. Id.

15 - 

Hypertension/Hypertensive Heart Disease

Specific Laws and Regulations

VA's Schedule was revised with respect to the regulations
applicable to cardiovascular disabilities, effective January 12,
1998.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court
held that where a law or regulation changes after a claim has been
filed or reopened but before the administrative or judicial appeal
process has been concluded the version most favorable to the
veteran should and will apply unless Congress provides otherwise or
permits the Secretary to do otherwise. VA's General Counsel has
interpreted Karnas to mean that where a law or regulation changes
during the pendency of a claim for increased rating, the Board
should first determine whether the revised version is more
favorable to the veteran. In so doing, it may be necessary for the
Board to apply both the old and new versions of the regulation. If
the revised version of the regulation is more favorable, the
retroactive reach of that regulation under 38 U.S.C.A. 5110(g)
(West 1991), can be no earlier than the effective date of that
change. The Board must apply only the earlier version of the
regulation for the period prior to the effective date of the
change. VAOPGCPREC 3-2000 (2000).

In Bernard v. Brown, the Court held that when the Board addresses
in its decision a question that had not been addressed by the RO,
it must consider whether the claimant has been given adequate
notice of the need to submit evidence or argument on that question
and an opportunity to submit such evidence and argument and to
address that question at a hearing, and, if not, whether the
claimant has been prejudiced thereby. Bernard v. Brown, 4 Vet. App.
384, 392-94 (1993).

Effective prior to January 12, 1998, 38 C.F.R. 4.104; Diagnostic
Code 7007, pertaining to hypertensive heart disease, provided for
assignment of a 100 percent evaluation where there were definite
signs of congestive failure and/or where more than sedentary
employment was precluded. A 60 percent evaluation was provided for
hypertensive heart disease with marked enlargement of the heart,
confirmed by

16 -

roentgenogram, or the apex beat beyond midclavicular line and
sustained diastolic hypertension with diastolic readings of 120 or
more, which may have been reduced; dyspnea on exertion; or where
more than light manual labor was precluded. 38 C.F.R. 4.104;
Diagnostic Code 7007 (1997).

Effective prior to January 12, 1998, 38 C.F.R. 4.104; Diagnostic
Code 7101, pertaining to hypertensive vascular disease (essential
arterial hypertension), provided for assignment of a 60 percent
evaluation with diastolic pressure of predominantly 130 or more and
severe symptoms (1997).

The revised rating criteria provide for,evaluation based on
measures to include metabolic equivalent (MET) rates. Note (2)
provides that one MET is the energy cost of standing quietly at
rest and represents an oxygen uptake of 3.5 milliliters per
kilogram of body weight per minute. When the level of METs at which
dyspnea, fatigue, angina, dizziness, or syncope develops is
required for evaluation, and a laboratory determination of METs by
exercise testing cannot be done for medical reasons, an estimation
by a medical examiner of the level of activity (expressed in METs
and supported by specific examples, such as slow stair climbing or
shoveling snow) that results in dyspnea, fatigue, angina,
dizziness, or syncope may be used.

Under the revised Diagnostic Code 7007, where there is chronic
congestive heart failure, or; where a workload of three METs or
less results in dyspnea, fatigue, angina, dizziness, or syncope,
or; where there is left ventricular dysfunction with an ejection
fraction of less than 30 percent, a 100 percent evaluation is
warranted. With more than one episode of acute congestive heart
failure in the past year, or; where a workload of greater than
three METs but not greater than five METs results in dyspnea,
fatigue, angina, dizziness, or syncope, or; left ventricular
dysfunction with an ejection fraction of 30 to 50 percent, a 60
percent evaluation is warranted.

Under the revised Diagnostic Code 7101, diastolic pressure of
predominantly 130 or more warrants assignment of a 60 percent
evaluation. That is the maximum available evaluation under that
code. 38 C.F.R. 4.104 (1999).

- 17 -

Pyramiding, that is the evaluation of the same disability, or the
same manifestation of a disability, under different diagnostic
codes, is to be avoided when rating a veteran's service-connected
disabilities. 38 C.F.R. 4.14 (1999). It is possible for a veteran
to have separate and distinct manifestations from the same injury
which would permit rating under several diagnostic codes. The
critical element in permitting the assignment of several ratings
under various diagnostic codes is that none of the symptomatology
for any one of the conditions is duplicative or overlapping with
the symptomatology of the other condition. See Esteban v. Brown, 6
Vet. App. 259, 261-62 (1994).

Analysis

The veteran's hypertensive heart disease is currently evaluated as
60 percent disabling under Diagnostic Code 7007. As he brought his
claim prior to the change in cardiac regulations, the Board will
consider both the old and new regulatory criteria. Thus, to warrant
assignment of an increased evaluation, there must either be
competent evidence of chronic congestive heart failure, or; a
workload of three METs or less results in dyspnea, fatigue, angina,
dizziness, or syncope, or; left ventricular dysfunction with an
ejection fraction of less than 30 percent; or, under the pre-
amended criteria, there must be definite signs of congestive
failure and/or disability resulting in preclusion of more than
sedentary employment.

The veteran was last examined in November 1999. The examiner noted
that exercise treadmill testing was not appropriate due to the lack
of control over the veteran's hypertension. The examiner noted that
the veteran's activities were limited by fatigue and shortness of
breath, without current evidence of congestive heart failure and
that the MET's estimate was three-to-five. However, the examiner
specifically opined that sedentary, low-stress employment might be
feasible for the veteran and stated that any significant, sustained
or strenuous activity was precluded. That examiner also noted that
the veteran's hypertension remained severe and uncontrolled despite
intensive medical therapy.

- 18 -

The Board further notes that a private physician, J.Z., M.D., in a
statement written in October 1999, noted the veteran to be
unemployable due to headaches, nausea and shortness of breath upon
exertion, and that due to left ventricular hypertrophy and
tricuspid regurgitation the veteran had no work capacity. In fact,
Dr. J.Z. noted that the veteran had been unable to work since 1992
due to headaches, nausea and shortness of breath with exertion.

Based on the above the Board concludes that the veteran was unable
to perform more than sedentary employment due to his hypertensive
heart disease throughout the entire current appeal period. Pre-
January 12, 1998, Diagnostic Code 7007 provides for assignment of
a 100 percent evaluation based on preclusion of more than sedentary
employment. That version of the Schedule is more favorable to the
veteran and is thus applied throughout the entire appeal period to
assign a 100 percent evaluation under Diagnostic Code 7007. Such is
the maximum available for hypertensive heart disease under the
Schedule.

Here the Board acknowledges the veteran's arguments pertinent to
entitlement to an independent rating for hypertension. He points to
the development of heart disease after being diagnosed with
hypertension and argues that such are separate disabilities.
However, as seen in Diagnostic Code 7007 prior to amendment,
hypertensive heart disease encompasses consideration of
hypertension as a disease manifestation. Accordingly, to award
separate ratings under Diagnostic Codes 7007 and 7101 would violate
the rule against pyramiding. See 38 C.F.R. 4.14. As such, a
separate rating for hypertension in addition to the rating assigned
for hypertensive heart disease is denied.

Effective Dates

Pertinent Laws and Regulations

A specific claim in the form prescribed by the Secretary must be
filed in order for benefits to be paid to any individual under the
laws administered by VA. See 38 U.S.C.A. 5101(a) (West 1991); 38
C.F.R. 3.151(a) (1999).

- 19 -

Any communication or action, indicating an intent to apply for one
or more benefits under the laws administered by VA, from a
claimant, his or her duly authorized representative, a Member of
Congress, or some person acting as next friend of a claimant who is
not sui juris may be considered an informal claim. Such informal
claim must identify the benefit sought. Upon receipt of an informal
claim, if a formal claim has not been filed, an application form
will be forwarded to the claimant for execution. If received within
one year from the date it was sent to the claimant, it will be
considered filed as of the date of receipt of the informal claim.
38 C.F.R. 3.155 (1999).

Except as otherwise provided, the effective date of an evaluation
and award of compensation based on an original claim or a claim
reopened after final disallowance will be the date of receipt of
the claim or the date entitlement arose, whichever is the later. 38
U.S.C.A. 5110(a); 38 C.F.R. 3.400. Unless specifically provided,
such determination is made on the basis of the facts found. 38
C.F.R. 3.400(a).

Under 38 C.F.R. 3.400(b)(2)(i), the effective date for a grant of
direct service connection will be the day following separation from
active service, or the date entitlement arose if a claim is
received within one year after separation from service. Otherwise
the effective date is the date of receipt of claim or date
entitlement arose, whichever is later. Under 38 C.F.R.
3.400(b)(2)(ii), the effective date for presumptive service
connection will be the date entitlement arose, if a claim is
received within one year after separation from active duty.
Otherwise the effective date will be the date of receipt of the
claim, or the date entitlement arose, whichever is later.

Factual Background

The claims file reflects receipt of VA Form 21-526, "Veteran's
Application for Compensation or Pension," on October 30, 1998. On
that form the veteran identified that he was seeking VA benefits
based on hypertension, arthritis of the

20 -

right ankle, knee and wrist, bilateral chondromalacia patella and
an enlarged heart. In response to a query as to whether he had
previously filed any VA claims, the veteran's indicated only that
he had filed for a home loan. He left the box pertinent to
disability compensation or pension blank. The veteran's claims file
reflects that it was created in November 1998, after receipt of the
October 1998 application for benefits.

In a decision dated in April 1999, the RO established service
connection for hypertension and for residuals of a fractured right
wrist. Those grants were effective October 30, 1998. In a statement
dated in May 1999, the veteran disagreed with the assigned
effective date for the service connection grants. He claimed that
the effective date should go back to April 1992 as he filed a claim
at that time. He submitted a copy of a completed VA Form 21-526,
dated May 3, 1992. He has pointed out that the VA Form dated in May
1992, is an old form, created in 1989, prior to amendments made to
VA Forms in 1993, and thus should be accepted as a true copy. He
has also argued that copies retained by veterans are not date
stamped per VA procedures. He set out that he was told there might
be a delay in taking care of his claim but never heard from VA.

Analysis

The Board acknowledges the veteran's argument that he first filed
a claim in May 1992, clearly within a year after service discharge.
However, there is no evidence that VA received such claim. First,
as set out above, the claims file was created in November 1998,
after receipt of the veteran's October 1998 claim. Prior to that no
RO claims file pertinent to disability benefits existed for the
veteran. Also, the Board notes that on the October 1998 claim the
veteran indicated that he had not previously filed any claim for VA
compensation benefits. Furthermore, other than the claims form copy
submitted by the veteran, the claims file itself is absent any
documentation or correspondence prior to the October 1998 claim.

The veteran has argued that VA mishandled his initial claim.
However, there is a presumption of regularity under which it is
presumed that government officials

21 - 

"have properly discharged their official duties." United States v.
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926). Therefore, it
must be presumed that the RO properly discharged its official
duties by properly handling any claims submitted by the veteran.
The presumption of regularity is not absolute; it may be rebutted
by the submission of "clear evidence to the contrary." Statements
made by the veteran are not the type of clear evidence to the
contrary which would be sufficient to rebut the presumption of
regularity. Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v.
Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App.
62, 64 (1992).

In essence the veteran has attempted to overcome the presumption of
regularity by submitting an old copy of a VA claims form dated in
1992. However, the fact that the veteran possesses such a form does
not serve to show that the form was received by VA in a timely
manner. The veteran has reported that he was furnished this form at
the time of his service discharge. He has not submitted any
evidence that the form was received by VA prior to October 1998. In
recent statements he has reported that he submitted his claim at
the Presidio of San Francisco rather than at a VA facility, and has
acknowledged that when he contacted the RO six months after
purportedly submitting a claim, he was informed that his
information was not in VA's computer system. The Board concludes
that the veteran has not rebutted the presumption of regularity or
shown that he submitted a compensation claim prior to October 1998.

As there is no evidence showing receipt of a claim for VA
compensation benefits prior to October 30, 1998, and as such date
is outside of the initial post-service year, there is no basis upon
which to award the veteran an effective date back to the day after
his discharge, or, at any time earlier than October 30, 1998, for
the grants of service connection for residuals of a right wrist
fracture and hypertension/hypertensive heart disease. See 38 C.F.R.
3.151, 3.400. As such the veteran's claims for. an earlier
effective date are denied. 38 C.F.R. 3.400.

- 22 - 

ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a right ankle disorder is denied.

A 10 percent evaluation for service-connected residuals of a
fracture of the right, major, wrist is granted, subject to the laws
and regulations governing the payment of monetary awards; an
evaluation in excess of 10 percent is denied.

A 100 percent evaluation for service-connected hypertensive heart
disease is granted, subject to the laws and regulations governing
the payment of monetary awards; assignment of a separate disability
evaluation for hypertension is denied.

An effective date prior to October 30, 1998, for the grant of
service connection for hypertension is denied.

An effective date prior to October 30, 1998, for the grant of
service connection for a fracture of the right, major, wrist is
denied.

Mark D. Hindin 
Member, Board of Veterans' Appeals

23 - 



